HOUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The original action in the Knox .Common Pleas was brought by Cary Whitmore to enjoin Levada Bailey from using a certain strip of ground and a spring of water thereon. Whitmore had title to the strip containing the spring, but Bailey claimed an easement over the strip and to the use of the spring. Bailey had acquired land in the neighborhood by deed, which did not include the strip in question, and claimed the easement by right of prescription on the ground that he and his predecessors in title had open, continuous, adverse and peaceable possession of the easement for more than 21 years. In the Common Pleas, the injunction was granted as prayed for. Bailey prosecuted error. Held:
The injunction was properly granted. Where an occupant claims title under a deed which does not in fact include the land in dispute, his possession thereof cannot be tacked onto the adverse possession of his grantor, in order to make out a title by prescription. Judgment affirmed.